Citation Nr: 1317145	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973 and from February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2009 rating decisions by the Newington, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In June 2010, a video conference hearing was held before a Veterans Law Judge (VLJ).  Transcripts of these hearings are associated with the claims file.  

In a December 2010 decision, the Board denied service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued Memorandum Decision that vacated the December 2010 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the Memorandum Decision.  

In November 2012, the Veteran was sent a letter informing him that the VLJ who conducted the June 2010 video conference hearing was no longer with the Board, and requesting whether the Veteran would like another hearing before another VLJ; there has been no response.  

In March 2013, the Veteran submitted additional evidence with a waiver of RO consideration.  In addition, the Veteran withdrew service connection for PTSD as an aspect of his claim for service connection for an acquired psychiatric disorder.  The claim has been recharacterized accordingly.  

The December 2010 Board decision referred the issues of service connection for heat exposure residuals, memory loss, sleep disturbance and headaches.  Review of the claims file does not reveal that any action has been taken on these issues.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND section and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDING OF FACT

On March 20, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney representative, that a withdrawal of the issue of service connection for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant (or his authorized representative) as to the claim for service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized attorney representative, has withdrawn the appeal for service connection for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the claim for service connection for PTSD and it is dismissed.


ORDER

The appeal as to the claim for service connection for PTSD is dismissed.


REMAND

The Court's Memorandum Decision found that the Board failed to comply with 38 U.S.C.A. § 5103A by not attempting to corroborate the alleged verifiable stressors of the Veteran.  Specifically, the Veteran alleged a crew chief with the "159 AVN," whom he worked closely with, died along with 23 crew members when his Chinook was shot down in Kuwait.  The Veteran was unable to remember the crew chief's name.  See June 2006 stressor statement.  Notably, the Veteran served in Kuwait from March 2003 to February 2004, and the Veteran's personnel records show he was assigned to the 1109th AVCRAD.  

In March 2013, the Veteran submitted a private medical letter from Christopher R. Carlson, Ph.D., dated from February 2013, wherein it was opined that the Veteran's current disabling anxiety disorder is directly related to his military service in Kuwait, and specifically his alleged stressor of a crew chief he worked with dying in a helicopter crash in Kuwait.  

As this favorable opinion is based on an unverified event the Veteran's alleges occurred in service, the Board finds that further development to verify that this event occurred is required.  Thus, on remand, the Veteran should be given another opportunity to provide additional information with respect to the alleged stressor of a crew chief with the 159 AVN and multiple other crew members dying in a helicopter crash in Kuwait (between March 2003 and February 2004).  If such event is verified, then any additional development deemed necessary, including a new examination, should be conducted.  

In addition, Dr. Carlson indicated he has been providing counseling to the Veteran for the past 2 years.  Records of such treatment are not in the claims file.  Such should be requested on remand. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a fully completed authorization form for the RO to request all treatment records from Dr. Christopher Carlson.  After securing the necessary release, the RO should request these records from Dr. Carlson.  If the requested records cannot be obtained, the Veteran should be notified of such.

2. Ask the Veteran to provide any additional information possible concerning the alleged stressor of a crew chief with the 159 AVN and multiple other crew members dying in a helicopter crash in Kuwait between March 2003 and February 2004.  He should be advised to make every possible effort to narrow down the time frame, to include providing even basic references such as whether it was close to when he arrived in or left Kuwait, a particular season of the year (i.e. spring, summer, winter, fall), close to a specific holiday, etc.

3. The RO must attempt to verify the Veteran's alleged stressor event of a  a crew chief with the 159 AVN, along with 23 crew members, dying from a helicopter being shot down in Kuwait between March 2003 and February 2004 through official sources, to include requesting unit reports for the 159 AVN during that period.  All development efforts and responses must be documented in the claims file.  

4. If the helicopter incident described by the Veteran is verified, conduct any additional development deemed necessary, to include scheduling a VA examination to determine whether the Veteran suffers from a psychiatric disorder other than PTSD that is the result of that incident.  

5. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after affording an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


